DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim /Rejections
The rejections of claims 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over Joshi-Hangal et al. (US 2017/0360791; published: Dec. 21, 2017; of record) in view of Flynn et al. (WO 2018/222173; published: Jun. 12, 2018; referred to herein as Flynn I; in IDS dated 2/26/21) and Flynn et al. (US 8,461,179; published: Jun. 11, 2013; referred to herein as Flynn II; in IDS dated 2/26/21 are hereby withdrawn in view of the Applicants arguments filed on 2/22/22 in conjunction with the Declaration filed on 2/22/22.

Oath/Declaration
The 1.132 Declaration filed on 2/22/22 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a). 
Applicants show data from a stability study; the data unexpectedly shows that the claimed compound in combination with the claimed HPMC-AS produces very little degradation products after 3 years (25 °C and 60% RH); see Table 1 on p. 3 of the Declaration. The Examiner notes that Applicants state that the selection of appropriate excipients for controlling the properties of a formulation, such as degradation control, is 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Joshi-Hangal et al. (US 2017/0360791; of record), teach a spray dried MP470 (a KIT inhibitor; amuvatinib) powder prepared by using a polymer such as HPMCAS-HG (i.e., hydroxypropyl methyl cellulose acetate succinate) (Example 6, [0198]). However, Joshi-Hangal et al. do not teach the claimed compound represented by Formula (I).
Furthermore, the prior art is free of any teaching or suggestion of the abovementioned composition comprising the claimed compound of Formula (I) and its stability in an amorphous form by the inclusion of hydroxypropyl methyl cellulose acetate succinate; specifically, stability of producing the claimed degradation products in large quantities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617